DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1, 4, 10, 21, 23, 27-30 and 34 have been amended.
Claim 33 was canceled.
Claims 1, 2, 4, 8-10, 21-32 and 34 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 4/20/2021, have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 101 has been withdrawn.



Allowable Subject Matter
Claims 1, 2, 4, 8-10, 21-32 and 34 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claim 1, 27 and 34:
comparing the one or more population characteristic of the user to the population characteristics of the plurality of purchaser populations stored in the library to identify one or more purchaser populations sharing at least one of the one or more population characteristics of the user;
identifying one or more of the vehicle characteristics associated with the one or more identified purchaser populations as one or more vehicle characteristics of interest to the user;

Claim 27:
comparing the one or more population characteristics of the user to the population characteristics of the plurality of purchaser populations; 
identifying at least one vehicle characteristic of the plurality of vehicle characteristics as a vehicle characteristic of interest to the user based on the comparison of the one or more population characteristics of the user to the population characteristics of the plurality of purchaser populations and on the association between the plurality of vehicle characteristics and the population characteristics of the plurality of purchaser populations;

Claim 34:
comparing the one or more population characteristics of the user to the population characteristics of the plurality of purchaser populations; 


The most germane prior art made of record includes Smith et al. (U.S. Pre-Grant Publication No. 2002/0010625) (“Smith”) and Pratt et al. (U.S. Pre-Grant Publication No. 2010/0299190) (“Pratt”).

While Smith and Pratt disclose many of the limitations as claimed in claims 1, 27 and 34, Smith and Pratt do not disclose comparing the one or more population characteristic of the user to the population characteristics of the plurality of purchaser populations stored in the library to identify one or more purchaser populations sharing at least one of the one or more population characteristics of the user; and identifying one or more of the vehicle characteristics associated with the one or more identified purchaser populations as one or more vehicle characteristics of interest to the user.
Smith teaches methods for monitoring user browsing activities, and for using such information to provide session-specific item recommendations to users including receiving a user’s internet browsing history, using the received internet browsing history, developing a profile of the user, comparing the profile to the plurality of purchase populations, using characteristics to determine recommendations and communicating one or more recommendations (see at least Smith; Fig. 1, 2; para [0003]-[0004], [0016], [0062], [0090], [0092], [0095], [0097], [0119], [0139]-[0149]). However Smith fails to incorporate comparing the one or more population characteristic of the user to the population characteristics of the plurality of purchaser populations stored in the library to identify one or more purchaser populations sharing at least one of the one or more population characteristics of the user; and identifying one or more of the vehicle characteristics associated with the one or more identified purchaser populations as one or more vehicle characteristics of interest to the user.
Pratt teaches a method for ranking vehicles for sale including information pertaining to automotive vehicles, vehicle preferences, vehicle characteristics and vehicle recommendations (see at least Pratt; para [0002], [0011], [0012]).  However, Pratt also fails to incorporate comparing the one or more population characteristic of the user to the population characteristics of the plurality of purchaser 

Additionally, PTO 892-U, the NPL article "Hybrid Recommender Systems for Electronic Commerce," discloses the utilization of a variety of approaches to providing recommendations to assist with electronic commerce purchasing decisions.  Although the article discusses the use of a hybrid recommender system which integrates the traditional collaborative filtering approach (i.e. predictions based on similarity of interests) with a knowledge-based approach (i.e. comparing user requirements to a database of product information) to generate recommendations for products including cars, the article fails to incorporate comparing the one or more population characteristic of the user to the population characteristics of the plurality of purchaser populations stored in the library to identify one or more purchaser populations sharing at least one of the one or more population characteristics of the user; and identifying one or more of the vehicle characteristics associated with the one or more identified purchaser populations as one or more vehicle characteristics of interest to the user in the same fashion as is required in the present claims.  Therefore the cited NPL article does not render the claimed invention novel or non-obvious.

	Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684